*81The opinion of the Court was delivered by
Gibson, C. J.
The land in dispute was sold by the treasurer of Perry county, for taxes assessed on it after the organization of that county; and prima facie the plaintiff, who became the purchaser, therefore has a title. Against it the defendant sets up a previous sale by the treasurer of Cumberland to the commissioners of that county, who had bid the land off under the fifth section of the Act of 18Í5 ; and a conveyance from those commissioners to the defendant’s vendor, a short time subsequent to the conveyance by the treasurer of Perry to the plaintiff. Thus, it is seen, the sale to the plaintiff was for taxes assessed by Perry while the land was the property of Cumberland; and why shall it not prevail against Cumberland or its vendee ? It is not disputed that it would have prevailed had Cumberland conveyed before the taxes were assessed; but what matters it whether the land, at the time of assignment, was the property of a county or of an individual 1 A county is not even a quasi sovereign in matters beyond its confines; and when it owns land, as it may, within another jurisdiction, it is bound to pay the charges on it, like any other corporation. What, then, was to be done? Cumberland was bound to pay the taxes due on its land to Perry; and having done so, it would have been at liberty to charge the land with the amount, in addition to the taxes due to itself. But it is said the words of the statute authorize the commissioners to charge land§ bid off by them for the county with no other taxes than those assessed by themselves. It is certain that the present case has not been provided for by the letter of the enactment, but it is decisively within the spirit and meaning of it. In point of reason, it is indifferent which county has assessed the tax, as the land must bear its burthen somewhere; and by charging it in Cumberland, it would have been discharged of just so much in Perry. A disbursement by Cumberland in ease of the land in Perry would not have been officious, but a payment on compulsion, which is equivalent to previous request; for it was absolutely necessary to the preservation of Cumberland’s title that it should discharge the taxes owing to Perry; and justice would have required the land to be charged with so much as taxes due to Cumberland. We have determined that a county may sell for taxes after the land has passed from its jurisdiction; and as it may sell, so may it buy. But it would be of little use to buy, by paying out of its treasury more than could be brought into it on a resale. Cumberland, therefore, was bound to pay the taxes assessed on its land by Perry; and having failed to do so, its title passed by the sale to the plaintiff.
The objection that the bond is not sufficiently descriptive of the land is unfounded. The condition is to pay the surplus money “ arising from the sale of a tract of unseated land to the said John M’Clintock, situate in Rye township, in the county of Perry, containing twenty acres.” This description is *82conveniently certain, and policy requires that no more should be exacted. The bond which was held insufficient in Bartholemew v. Leech, (7 Watts 472,) had nothing in it which could be referred even remotely to the land for purposes either of notice or of lien; here it can be traced to the land with certainty, which is all that would be necessary to put a purchaser on inquiry.
Judgment affirmed.